DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-9, and 12-24 of U.S. Patent No. 10740271. Although the claims each of the instant claims is anticipated by the corresponding claims in the reference application.

As per Claims 1-24
Instant Application 
14/670,821 (US Patent 10740271)
Examiner’s note
Claim 1: A connecting apparatus comprising: N interconnection units; M line processing units; and X switch processing units, 

Claim 1: A connecting apparatus comprising: N interconnection units; M line processing units; and X switch processing units, 
US Patent 10740271 teaches more than the Instant Application claimed.  
wherein each interconnection unit is connected to a switch processing unit of the X switching processing units
wherein each of the N interconnection units is entirely spatially separated from each of the remaining ones of the N interconnection units, wherein the M line processing units and the X switch processing units are disposed on the same side 

wherein one of the X switch processing units is connected to an interconnection unit of the N interconnection units, 
wherein each interconnection unit is disposed entirely in a plane parallel to the respective exactly one corresponding switch processing unit, wherein each of the X switch processing units is connected to and physically contacts exactly one corresponding interconnection unit, 

wherein one of the M line processing units is directly 


and wherein M is a positive integer indicating the number of line processing units and is greater than one, 
and wherein M is a positive integer indicating the number of line processing units and is greater than one, 

N is a positive integer indicating the number of interconnection units, and X is greater than or equal to N indicating the number of switch processing units.
N is a positive integer indicating the number of interconnection units and is greater than one, and X is greater than or equal to N indicating the number of switch processing units and is greater than one.

Claim 2
Claim 2

Claim 3
Claim 2

Claim 4
Claim 5

Claim 5
Claim 7

Claim 6
Claim 6

Claim 7
Claim 6


Claim 17

Claim 9
Claim 22

Claim 10
Claim 21

Claim 11
Claim 1 + 15
Claim 15 is dependent on Claim 1. 
Claim 12
Claim 1

Claim 13
Claim 2

Claim 14
Claim 2

Claim 15
Claim 5

Claim 16
Claim 7

Claim 17
Claim 6

Claim 18
Claim 6

Claim 19
Claim 15

Claim 20
Claim 6

Claim 21
Claim 6

Claim 22
Claim 17

Claim 23
Claim 22

Claim 24
Claim 21




Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-18, 20-21, and 23-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the claim 15 limitation “wherein the interconnection unit comprises” is considered indefinite because it is unclear if only one of the M interconnections from independent claim 12 is being referenced or if all M interconnections of claim 12 are being referenced. 
For the purposes of examination, the Examiner suggests amending the claim limitation as “wherein the M interconnection unit comprises”, thus indicating that all M interconnection units are being referenced. 

Regarding claim 17, the claim 17 limitation “wherein one of the N interconnection units is connected to one of the X switch processing unit” is considered indefinite because it is M interconnection units” and “N switch processing units” of independent claim 12, which claim 17 depends on. 
 For the purposes of examination, the Examiner suggests amending the claim limitation as “wherein one of the M interconnection units is connected to one of the N switch processing unit”, thus indicating that they are the same. 

Regarding claim 18, the claim 18 limitation “wherein one of the N interconnection units is connected directly to one of the M line processing units” is considered indefinite because it is unclear if the “N interconnection units” and “M line processing units” are the same as the “M interconnection units” and “X line processing units” of independent claim 12, which claim 18 depends on.
For the purposes of examination, the Examiner suggests amending the claim limitation as “wherein one of the M interconnection units is connected directly to one of the X line processing units”, thus indicating that they are the same.

Regarding claim 20, the claim 20 limitation “wherein one of the N interconnection units is connected to one of the X switch processing unit” is considered indefinite because it is unclear if the “N interconnection units” and “X switch processing units” are the same as the “M interconnection units” and “N switch processing units
 For the purposes of examination, the Examiner suggests amending the claim limitation as “wherein one of the M interconnection units is connected to one of the N switch processing unit”, thus indicating that they are the same. 

Regarding claim 21, the claim 21 limitation “wherein one of the N interconnection units is connected directly to one of the M line processing units” is considered indefinite because it is unclear if the “interconnection units” and “line processing units” are the same as the “M interconnection units” and “X line processing units” of independent claim 12, which claim 21 depends on.
For the purposes of examination, the Examiner suggests amending the claim limitation as “wherein one of the M interconnection units is connected directly to one of the X line processing units”, thus indicating that they are the same.

Regarding claim 23, the claim 23 limitation “wherein: each of the N interconnection units comprises exactly M first connectors directly connected to M corresponding second connectors included in the M line processing units in a one-to-one ratio, M being the positive integer indicating the number of line processing units; and each of the N interconnection units further comprises X third connectors directly connected to X corresponding fourth connectors included in the respective exactly one corresponding switch processing unit, X being the positive integer indicating the number of switch processing units” is considered indefinite because it is unclear if the N interconnection units, M line processing units, and X switching M interconnection units; X line processing units; and N switch processing units” of independent claim 12, which claim 23 depends on. 
For the purposes of examination, Examiner suggests amending the claim limitation as “wherein: each of the M interconnection units comprises exactly X first connectors directly connected to X corresponding second connectors included in the X line processing units in a one-to-one ratio, X being the positive integer indicating the number of line processing units; and each of the M interconnection units further comprises N third connectors directly connected to N corresponding fourth connectors included in the respective exactly one corresponding switch processing unit, N being the positive integer indicating the number of switch processing units”, thus indicating that they are the same.

Regarding claim 24, the claim 24 limitation “wherein each of the N interconnection units” is considered indefinite because it is unclear if the “N interconnection units” are the same as the “M interconnection units” of independent claim 12, which claim 24 depends on. 
For the purposes of examination, Examiner suggests amending the claim limitation as “wherein each of the M interconnection units”, thus indicating that they are the same.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-8, 10-15, 17-22, and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dahlfort (US 2011/0002108).

Regarding claim 1, Dahlfort teaches a connecting apparatus (Fig. 2, 1; Paragraph 0022, FIG. 2 schematically illustrates a switching device according to the invention comprising an additional backplane as an example separated into two physical parts) comprising: N interconnection units (Fig. 2, 9A and 9B; Paragraph 0037, When using one or several backplanes arranged substantially perpendicular to both the line cards 3A-D and the switch cards 5A-B, such as the backplanes 9A and 9B); M line processing units (Fig. 2, 3A-D; Line Cards); and X switch processing units (Fig. 2, 5A and 5B; Switching cards), wherein each interconnection unit is connected to a switch processing unit of the X switch processing units, wherein one of the X switch processing units is connected to an interconnection unit of the N interconnection units (Paragraph 0037, the line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s)), wherein one of the M line processing units is directly attached to one of the N interconnection units (Paragraph 0037, Such second connection means are then preferably arranged on or close to the edges of the switch and line cards that face the backplane, while corresponding and matching connection means are arranged on the flat side of the backplane(s) that faces and at least partially overlaps said edges of the switch and line cards), and wherein M is a positive integer indicating the number of line processing units and is greater than one (Fig. 2, 3A-3D, Four Line Cards), N is a positive integer indicating the number of interconnection units (Fig. 2, 9A and 9B, Two Backplanes), and X is greater than or equal to N indicating the number of switch processing units (Fig. 2, 5A and 5B, Two Switching Cards i.e. equal to number of backplanes).

Regarding claim 2, Dahlfort teaches the connecting apparatus of claim 1. Dahlfort further teaches wherein one of the N interconnection units is detachably connected to one of the X switch processing unit (Paragraph 0017, line cards, switch card(s) and any additional backplane card are typically mounted within an enclosure or chassis… Paragraph 0018, above mentioned frame arrangement and/or a chassis in which the system cards are arranged can comprise cleansing devices for cleaning the optical transmitters and receivers of each card that is inserted into or removed from the system).

Regarding claim 3, Dahlfort teaches the connecting apparatus of claim 1. Dahlfort further teaches wherein one of the N interconnection unit is detachably connected to one of the M line processing units (Paragraph 0017, line cards, switch card(s) and any additional backplane card are typically mounted within an enclosure or chassis… Paragraph 0018, above mentioned frame arrangement and/or a chassis in which the system cards are arranged can comprise cleansing devices for cleaning the optical transmitters and receivers of each card that is inserted into or removed from the system).

Regarding claim 4, Dahlfort teaches the connecting apparatus of claim 1. Dahlfort further teaches wherein one of the N interconnection units comprises one of: a cable, an optical cable, a passive printed circuit board, or an active printed circuit board (Paragraph 0036, An additional backplane may, however, still be used to carry power and potentially low speed control signals to the system cards 3A-D, 5A-B). 

Regarding claim 6, Dahlfort teaches the connecting apparatus of claim 1. Dahlfort further teaches wherein one of the N interconnection units is connected to one of the X switching processing unit through a printed circuit board (Paragraph 0037, the line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s)).

Regarding claim 7, Dahlfort teaches the connecting apparatus of claim 1. Dahlfort further teaches wherein one of the N interconnection units is connected directly to one of the M line processing units through a printed circuit board (Paragraph 0037, the line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s)).

Regarding claim 8, Dahlfort teaches the connecting apparatus of claim 1. Dahlfort further teaches wherein each of the N, M, and X is greater than or equal two (Fig. 2, Four Line Cards, Two Switch Cards, and Two Backplanes). 

Regarding claim 10, Dahlfort teaches the connecting apparatus of claim 1. Dahlfort teaches wherein each of the N interconnection units is a planar printed circuit board (Fig. 2, 9A and 9B, L-shaped Plane).

Regarding claim 11, Dahlfort teaches a router (Fig. 2, Routing System for Data and Power) comprising: a connection apparatus (Fig. 2, 1, Switching System), N interconnection units (Fig. 2, 9A and 9B; Paragraph 0037, When using one or several backplanes arranged substantially perpendicular to both the line cards 3A-D and the switch cards 5A-B, such as the backplanes 9A and 9B); M line processing units (Fig. 2, 3A-D; Line Cards); and X switch processing units (Fig. 2, 5A and 5B; Switching cards), wherein each interconnection unit is connected to a switch processing unit of the X switch processing units, wherein one of the X switch processing units is connected to an interconnection unit of the N interconnection units (Paragraph 0037, the line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s)), wherein one of the M line processing units is directly attached to one of the N interconnection units (Paragraph 0037, Such second connection means are then preferably arranged on or close to the edges of the switch and line cards that face the backplane, while corresponding and matching connection means are arranged on the flat side of the backplane(s) that faces and at least partially overlaps said edges of the switch and line cards), and wherein M is a positive integer indicating the number of line processing units and is greater than one (Fig. 2, 3A-3D, Four Line Cards), N is a positive integer indicating the number of interconnection units (Fig. 2, 9A and 9B, Two Backplanes), and X is greater than or equal to Fig. 2, 5A and 5B, Two Switching Cards i.e. equal to number of backplanes).

Regarding claim 12, Dahlfort teaches a connecting apparatus (Fig. 2, 1; Paragraph 0022, FIG. 2 schematically illustrates a switching device according to the invention comprising an additional backplane as an example separated into two physical parts) comprising: M interconnection units (Fig. 2, 9A and 9B; Paragraph 0037, When using one or several backplanes arranged substantially perpendicular to both the line cards 3A-D and the switch cards 5A-B, such as the backplanes 9A and 9B); X line processing units (Fig. 2, 3A-D; Line Cards); and N switch processing units (Fig. 2, 5A and 5B; Switching cards), wherein one of the M interconnection unit is connected to one of the X line processing unit, wherein one of the X line processing unit is connected to one of the M interconnection unit (Paragraph 0037, Such second connection means are then preferably arranged on or close to the edges of the switch and line cards that face the backplane, while corresponding and matching connection means are arranged on the flat side of the backplane(s) that faces and at least partially overlaps said edges of the switch and line cards), wherein one of the N switch processing units is connected to one of the M interconnection units (Paragraph 0037, the line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s)), wherein M is a positive integer indicating the number of interconnection units (Fig. 2, 9A and 9B, Two Backplanes), X is a positive integer indicating the number of line processing units (Fig. 2, 3A-3D, Four Line Cards), N is a positive integer indicating the number of switch processing units and is greater than one  Fig. 2, 9A and 9B, Two Backplanes), and X is greater than or equal to M (Fig. 2, Four Line cards is greater than Two Backplanes).

Regarding claim 13, Dahlfort teaches the connecting apparatus of claim 12. Dahlfort further teaches wherein each interconnection unit is detachably connected to the at least one line processing unit (Paragraph 0017, line cards, switch card(s) and any additional backplane card are typically mounted within an enclosure or chassis… Paragraph 0018, above mentioned frame arrangement and/or a chassis in which the system cards are arranged can comprise cleansing devices for cleaning the optical transmitters and receivers of each card that is inserted into or removed from the system).

Regarding claim 14, Dahlfort teaches the connecting apparatus of claim 12. Dahlfort further wherein each interconnection unit is detachably connected to the N switch processing units (Paragraph 0017, line cards, switch card(s) and any additional backplane card are typically mounted within an enclosure or chassis… Paragraph 0018, above mentioned frame arrangement and/or a chassis in which the system cards are arranged can comprise cleansing devices for cleaning the optical transmitters and receivers of each card that is inserted into or removed from the system).

Regarding claim 15, Dahlfort teaches the connecting apparatus of claim 12. Dahlfort further teaches wherein the interconnection unit comprises one of: a cable, an optical cable, a passive printed circuit board, or an active printed circuit board (Paragraph 0036, An additional backplane may, however, still be used to carry power and potentially low speed control signals to the system cards 3A-D, 5A-B). 

Regarding claim 17, Dahlfort teaches the connecting apparatus of claim 12. Dahlfort further teaches wherein one of the N interconnection units is connected to one of the X switching processing unit through a printed circuit board (Paragraph 0037, the line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s)).

Regarding claim 18, Dahlfort teaches the connecting apparatus of claim 12. Dahlfort further teaches wherein one of the N interconnection units is connected directly to one of the M line processing units through a printed circuit board (Paragraph 0037, the line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s)).

Regarding claim 19, Dahlfort teaches the connecting apparatus of claim 12. Dahlfort further teaches wherein the connecting apparatus is part of a router (Fig. 2, Routing System for Data and Power Routing). 

Regarding claim 20, Dahlfort teaches the connecting apparatus of claim 12. Dahlfort further teaches wherein one of the N interconnection units is connected to one of the X switch processing unit through a printed circuit board (Fig. 2; Paragraph 0037, the line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s)).

Regarding claim 21, Dahlfort teaches the connecting apparatus of claim 12. Dahlfort further teaches wherein one of the N interconnection units is connected directly to one of the M line processing units through a printed circuit board (Fig. 2; Paragraph 0037, the line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s)).

Regarding claim 22, Dahlfort teaches the connecting apparatus of claim 13. Dahlfort further teaches wherein each of the N, M, and X is greater than or equal two (Fig. 2, Four Line Cards, Two Switch Cards, and Two Backplanes). 

Regarding claim 24, Dahlfort teaches the connecting apparatus of claim 12. Dahlfort further teaches wherein each of the N interconnection units is a planar printed circuit board (Fig. 2, 9A and 9B, L-shaped Plane).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 


Claims 5 & 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlfort (US 2011/0002108) in view of Anderson (US 6,535,780).

Regarding claim 5, Dahlfort teaches the connecting apparatus of claim 4. Dahlfort does not explicitly teach wherein the active printed circuit board comprises a relay component. 
Anderson teaches wherein the active printed circuit board comprises a relay component (Col. 5, Lines 63-66, backplane module 16 includes a plurality of relay switch circuits, four relay switch circuits 30A through 30D, and a plurality of buffer circuits, four buffer circuits 32A through 32D).
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Anderson and include relay buffering circuits in the backplane PCB of Dahlfort.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between the backplane and a diverse range of micro devices, thus increasing the number of devices that can be used in the system and improving the speed/throughput of data transfer in the system (See Anderson: Col. 3, Lines 46-58).

Regarding claim 16, Dahlfort teaches the connecting apparatus of claim 15. Dahlfort does not explicitly teach wherein the active printed circuit board comprises a relay component. 
Col. 5, Lines 63-66, backplane module 16 includes a plurality of relay switch circuits, four relay switch circuits 30A through 30D, and a plurality of buffer circuits, four buffer circuits 32A through 32D).
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Anderson and include relay buffering circuits in the backplane PCB of Dahlfort.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between the backplane and a diverse range of micro devices, thus increasing the number of devices that can be used in the system and improving the speed/throughput of data transfer in the system (See Anderson: Col. 3, Lines 46-58).

Claims 9 & 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlfort (US 2011/0002108) in view of Oelke (US 7,406,038).

Regarding claim 9, Dahlfort teaches connecting apparatus of claim 1. Dahlfort teaches wherein: each of the N interconnection units comprises exactly M first connectors directly connected to M corresponding second connectors included in the M line processing units in a one-to-one ratio, M being the positive integer indicating the number of line processing units (Fig. 2, 9A and 9B each directly connected to each Line Card 3A-D; Paragraph 0037, line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s).  Such second connection means are then preferably arranged on or close to the edges of the switch and line cards that face the backplane).
Dahlfort does not explicitly teach each of the N interconnection units further comprises X third connectors directly connected to X corresponding fourth connectors included in the respective exactly one corresponding switch processing unit, X being the positive integer indicating the number of switch processing units.
Oelke teaches each of the N interconnection units further comprises X third connectors (Fig. 3, Connectors to 301 and 302 from Backplane) directly connected to X corresponding fourth connectors included in the respective exactly one corresponding switch processing unit (Fig. 3, Connectors from 301 and 302 to Backplane), X being the positive integer indicating the number of switch processing units (Col. 9, Lines 44-51, if a system comprises, for example, 16 line cards, each switch must be able to receive 16 links.  Such a coupling is hereinafter called a 16-port link.  To provide sufficient bandwidth, each line card provides a plurality of links.  Thus, for example 24 high speed links per line card can be provided.  To provide the maximum bandwidth, 12 crossbar switches must be implemented/populated; i.e. number of links is at least number of switch cards).
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Oelke and include X connectors between the backplane and each single switch processing unit.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of connector links on each switch card, thus allowing the throughput and bandwidth of the system to be significantly increased (Col. 9, Lines 49-51 & Lines 65-67). 

Regarding claim 23, Dahlfort teaches connecting apparatus of claim 12. Dahlfort teaches wherein: each of the N interconnection units comprises exactly M first connectors directly connected to M corresponding second connectors included in the M line processing units in a one-to-one ratio, M being the positive integer indicating the number of line processing units (Fig. 2, 9A and 9B each directly connected to each Line Card 3A-D; Paragraph 0037, line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s).  Such second connection means are then preferably arranged on or close to the edges of the switch and line cards that face the backplane).
Dahlfort does not explicitly teach each of the N interconnection units further comprises X third connectors directly connected to X corresponding fourth connectors included in the respective exactly one corresponding switch processing unit, X being the positive integer indicating the number of switch processing units.
Oelke teaches each of the N interconnection units further comprises X third connectors (Fig. 3, Connectors to 301 and 302 from Backplane) directly connected to X corresponding fourth connectors included in the respective exactly one corresponding switch processing unit (Fig. 3, Connectors from 301 and 302 to Backplane), X being the positive integer indicating the number of switch processing units (Col. 9, Lines 44-51, if a system comprises, for example, 16 line cards, each switch must be able to receive 16 links.  Such a coupling is hereinafter called a 16-port link.  To provide sufficient bandwidth, each line card provides a plurality of links.  Thus, for example 24 high speed links per line card can be provided.  To provide the maximum bandwidth, 12 crossbar switches must be implemented/populated; i.e. number of links is at least number of switch cards).
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Oelke and include X connectors between the backplane and each single switch processing unit.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of connector links on each switch card, thus allowing the throughput and bandwidth of the system to be significantly increased (Col. 9, Lines 49-51 & Lines 65-67). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184